Citation Nr: 1628914	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-46 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches and seizures.  

2. Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for residuals of a head injury, and denied a petition to reopen a claim of service connection for bilateral hearing loss.  In April 2014, the Board reopened the claim of service connection for bilateral hearing loss and remanded both matters for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Board's April 2014 Remand directed the AOJ to seek releases from the Veteran to obtain records of private treatment he received for the disabilities on appeal.  In May 2014, VA received a signed VA Form 21-4142, dated April 2012, authorizing VA to obtain his private treatment records from T.T., D.O., and R.O., M.D.; the form appears to be erroneously dated as "2012" instead of "2014."  Thereafter, the AOJ sought the Veteran's private treatment records from those providers, and received responses that indicated a current dated release was necessary.  The AOJ did not thereafter contact the Veteran to obtain valid (currently dated) releases for VA to secure his private treatment records.  Therefore, there is a failure to comply with April 2014 Remand instructions, and corrective action is necessary.  

The April 2014 Remand also instructed the AOJ to arrange for the Veteran to be scheduled for VA examinations to determine the etiology of the disabilities on appeal.  The record does not reflect that he was afforded an examination in connection with either of these claims.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, a remand for corrective action is necessary.  

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for bilateral hearing loss and TBI (the reports of which are not already in the record) and to provide all current releases necessary for VA to secure any private records of such evaluations and treatment.  He should be advised that records from R.O., M.D., and T.T., D.O., could not be secured because his authorization for VA to secure them was not current (and invalid).  The AOJ should secure complete clinical records of all such evaluations and/or treatment from all providers identified by the Veteran (and in particular the two identified above).  If any private provider does not respond to an AOJ request, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the private records are received.  He should be afforded the full (one year) period afforded under governing law to respond.

The AOJ should specifically secure for the record complete updated (i.e., those not already in the record, to the present) clinical records of all VA evaluations and/or treatment the Veteran has received for bilateral hearing loss and claimed residuals of TBI since June 2013.  

2. Thereafter, the AOJ should arrange for an audiological examination of the Veteran (with audiometric studies) to assess his claimed bilateral hearing loss.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify the likely etiology of the Veteran's bilateral hearing loss disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to his service (to include as due to exposure to noise therein)?  The examiner should include comment on the Veteran's assertions regarding onset in service and continuity of symptomatology since.    

(b) If the hearing loss disability is found to not be related to service, the examiner should identify the etiology considered more likely and explain the basis for distinguishing the etiology of the hearing loss from the etiology of his service-connected tinnitus.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4. The AOJ should also arrange for a neurological examination of the Veteran to establish the presence, and determine the nature and likely etiology of any possible residuals of a TBI found (and specifically whether he has headaches and/or a seizure disorder due to a TBI in service).  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  Based on a review of the record, and examination of the Veteran, the examiner should provide an opinion that responds to the following:  
Please identify any (and all) residuals of a TBI found (or shown by the record), indicating specifically whether the Veteran has headaches and/or a seizure disorder as residuals of a TBI in service.  The examiner should note all symptoms and impairment the appellant alleges are residuals of a TBI, and opine whether he indeed has such as residuals of a TBI in service.  

The opinion should acknowledge that the Veteran is presumed to have been sound on entrance in service, and that it is not in dispute that while serving in Vietnam he was hit on the back of the head by a turnbuckle while loading ammunition onto a helicopter.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.

5. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

